Citation Nr: 1436853	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  12-27 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to higher ratings for status post right inguinal hernia, rated 0 percent prior to May 18, 2011, and 10 percent from that date.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The Veteran had active military service from July 1963 to October 1963.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  An interim (May 2012) rating decision increased the rating for status post right inguinal hernia to 10 percent, effective May 18, 2011.  In January 2014 a hearing was held before a decision review officer (DRO); a transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's status post right inguinal hernia has been manifested by no more than a painful scar.  


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent, but no higher, for status post right inguinal hernia have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.114, 4.118, Diagnostic Codes (Codes) 7338, 7805-7804 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The appellant was advised of VA's duties to notify and assist in the development of his claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  March 2010 (prior to the May 2010 rating decision on appeal) and December 2011 letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate. 

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in July 2009, March 2010, December 2011, July 2013, and January 2014.  The Board notes that the VA examination reports contain sufficient findings and informed discussion of the pertinent history and features of the disability to be adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 


Factual Background

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, the service treatment records (STRs) show that the Veteran underwent a hernia operation in July 1963, during service.  He reports that he had continued pain at the site and underwent a second hernioplasty in 1973 (when a pair of forceps from the previous surgery were retrieved from the site.)  The surgeries have resulted in a residual abdominal scar.  The instant claim for an increased rating was received in February 2010, and a May 2012 rating decision granted a "staged" 10 percent rating, effective May 18, 2011.  

On July 2009 VA examination, the Veteran denied problems associated with the right inguinal hernia surgery or scar except a "burning sensation."  He denied using any support or truss and stated that the scar does not restrict him from doing his chores at home.  It was noted that he is retired as a factory worker.  On examination, there was a "7 X .05 cm 3-inch scar at the right lower quadrant of the abdomen."  The scar was normal pigmented, smooth, flat and stable.  There was no adherence to underlying tissue.  The texture of the scar was normal with that of the surrounding skin.  There was no inflammation, edema or keloid formation.  Residual of a right inguinal hernia was not apparent on lying down or standing.  There was no bulge apparent on straining.  The scrotum was without lumps or swelling and the testicles were descended and without pain or edema.  The diagnosis was status post right inguinal hernia repair with stable scar.  

On March 2010 VA examination, the Veteran complained of a stinging, burning pain in the area of the right inguinal hernia surgery which occasionally radiated into the right testicle and is accentuated with palpation of the area.  He reported that this has not prevented him from doing his activities of daily living or his occupational activities.  The examiner noted a faint, superficial, linear scar which was 3 inches long and 1/4 inches wide.  The scar was flat, hypopigmented, nonadhering to underlying tissues and there were no chronic skin changes.  There was no evidence of tissue loss beneath the scar, it was not painful, and there were no limitation of muscles of the abdominal wall.  The examiner noted that the pain described by the Veteran was deep within the external inguinal ring both with palpation of the inguinal ring through the scrotal exam as well as external palpation of the ring.  There was no evidence of a recurrent hernia.  Testicular examination was normal.  The impression was post right inguinal hernia repair x2 and right inguinal pain secondary to nerve entrapment.  The examiner commented that the Veteran's complaints are consistent with that of scar tissue entrapment of the right scrotal inguinal nerve which would cause pain in the area as well as radicular pain down into the testis.  

On December 2011 VA examination, the diagnosis was right hernia surgical scar.  It is noted that the Veteran's right inguinal hernia surgical scar was not painful and unstable, measured 11 cm, and did not result in limitation of function.  The examiner noted evidence of pain at the external inguinal ring from internal scar tissue resulting from the surgery.  The examiner commented that the scar would impact his ability to work because it "does limit his lifting heavy objects secondary to pain . . . this would be a moderate disability considering his work being physical in nature."

On July 2013 VA scars examination, the diagnosis was scar resulting from status post right inguinal hernioplasty.  On examination, the 7 x .05 cm scar at the right lower quadrant of the abdomen had normal pigmentation and appeared smooth, flat and stable.  There was no adherence to underlying tissue, the texture of the scar was normal with that of the surrounding skin, and there was no inflammation, edema or keloid formation.  The scar was not painful or unstable.  Residuals of a right inguinal hernia was not apparent on lying or standing and there was no bulge apparent on straining.  Scrotum was without lumps or swelling and the testicles were descended and without pain or edema.  The examiner noted that the Veteran reported mild pain of the underlying structure but not from the scar itself.  The examiner further noted that the Veteran was retired as a factory worker and denied any limitation in performing his job.  It was the examiner's opinion that the Veteran's scar "does not restrict the [V]eteran in employment" and that "there is not a justification for unemployability based on this examination."

A January 2014 VA hernia examination report notes that the Veteran complained of a burning pain in the right inguinal hernia all the time.  No hernia was detected on examination of the right inguinal area, on standing or lying.  There was also no bulging on examination.  The examiner noted that the Veteran complained of pain on palpation of the area of the hernia repair.  The examiner reported that the hernia condition impacted the Veteran's ability to work in that the Veteran reported that if "he picks up 60 pounds or more this cause[s] pain in the hernia repair site."

During his January 2014 DRO hearing, the Veteran testified that he did not receive treatment for his hernia condition; however, he was experiencing pain at the time of the hearing which he described as "burning and sort of a pressure pain."  He indicated that the March 2010 VA examination appropriately described his pain.  He reported that he does not wear a truss.  

Legal Criteria and Analysis

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities; separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013). 

Where an increase in the level of a service-connected disability is at issue, such as is the case with the Veteran's service-connected status post right inguinal hernia, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case, the assignment of a 10 percent rating effective during the appeal period reflects a "staged rating."  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (If the disability has undergone varying and distinct levels of severity throughout the appeal period, staged ratings may be assigned.) 

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

The Veteran's service-connected status post right inguinal hernia is currently evaluated under 38 C.F.R. § 4.118, Codes 7805-7804.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27 (2013).  Here, Code 7804 applies to superficial scars that are painful on motion and Code 7805 applies to other scars that are rated on the basis of limitation of function of the affected part.

Inguinal hernias are evaluated under Code 7338.  A hernia that is small, reducible, or without true hernia protrusion or one that is not operated, but remediable are both rated as noncompensable.  A 10 percent rating is warranted if the hernia is postoperative, readily reducible, and well supported by truss or belt.  A 30 percent rating is warranted if the hernia is small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible.  A 60 percent rating is warranted if the hernia is large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  38 C.F.R. § 4.114.

The evidence does not show that the Veteran has a right side hernia, therefore an evaluation under Diagnostic Code 7338 is not warranted.

The evidence does show the Veteran has an abdominal scar resulting from his right inguinal hernia surgery in service.  Scars are rated under Codes 7800-7805.  38 C.F.R. § 4.118. 

Code 7800 contemplates scars of the head, face or neck and therefore does not apply in this case.  38 C.F.R. § 4.118.  Code 7801 contemplates scars that are deep and nonlinear.  A compensable rating is assigned for a deep scar that is an area of at least 6 square inches.  A deep scar is one associated with underlying soft tissue damage.  Id.  In this case, while there is some indication that the Veteran's complaints are consistent with that of scar tissue entrapment of the right scrotal inguinal nerve, which may indicate underlying tissue damage, the scar does not cover an area of at least 6 square inches, so a compensable rating is not available under this code.  Code 7802 contemplates scars that are superficial and nonlinear.  A compensable rating is assigned for a superficial scar that is in an area or areas of 144 square inches or greater.  A superficial scar is one not associated with underlying soft tissue damage.  Id.  In this case, the Veteran's abdominal scar is not 144 square inches or greater, therefore a compensable rating is not available under this code.

Code 7804 contemplates scars that are unstable or painful.  One or two unstable or painful scars are entitled to a 10 percent rating, three or four a 20 percent rating, and five or more a 30 percent rating.

Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under Codes 7800-7804 under an appropriate diagnostic code.  Id.

The RO found that the Veteran's current 10 percent rating for status post right inguinal hernia is warranted as of May 18, 2011 as the evidence showed that his scar was painful.  The Board finds that giving the Veteran the benefit of the doubt, he is also entitled to a 10 percent rating throughout the appeal, including the period prior to May 18, 2011.

Notably, the Veteran's complaint of a "burning sensation" in the right inguinal hernia region was noted on July 2009 VA examination (in connection with his claim for service connection for right inguinal hernia surgery).  Further, review of the record shows that the Veteran continued to complain of a burning pain in the right inguinal area on subsequent hernia and scar examinations as well as during his DRO hearing.  The Veteran is competent to report the onset of pain at the site of the scar and his assertion is credible.

Therefore, the Board finds the Veteran is entitled to a 10 percent rating, but no higher, throughout the appeal, including the period prior to May 18, 2011.  The evidence does not show the Veteran is entitled to a greater than 10 percent rating at any time during the pendency of his appeal.  To be entitled to a separate rating under Code 7338, he would have to have a inguinal hernia which is postoperative, readily reducible, and well supported by truss or belt.  To be entitled to a higher rating under Code 7804 he would have to have three or four painful scars and he has only one.  There is no other applicable diagnostic code that would warrant a higher rating for the Veteran for his status post right inguinal hernia with scar.

The Board has considered whether referral for extraschedular consideration is warranted for the Veteran's status post right inguinal hernia.  There is no objective evidence of impairment due to symptoms of status post right inguinal hernia not encompassed by the schedular rating assigned.  The Veteran's complaints of pain are addressed Codes discussed above.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration of his status post right inguinal hernia is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 

Finally, the evidence of record does not suggest, and the Veteran has not alleged unemployability due to his status post right inguinal hernia.  While there is some indication that the Veteran's former physical employment would be impacted by the scar, due to limitations on lifting heavy objects secondary to pain, the Veteran denied any limitation in performing his job.  The July 2013 VA examination report notes that the Veteran is retired as a factory worker.  Significantly, that examiner stated that "there is not a justification for unemployability based on this examination."  There is no opposing opinion in the record with respect to unemployability as the result of the hernia scar.  Accordingly, the Board finds that the matter of entitlement to a total rating based on individual unemployability is not raised in the context of this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A 10 percent rating, but no greater, for the Veteran's status post right inguinal hernia is granted throughout the period on appeal (including prior to May 18, 2011), subject to the regulations governing payment of monetary awards; a rating in excess of 10 percent is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


